Citation Nr: 1214169	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for dyspepsia and irritable bowel syndrome.  

2.  Entitlement to a compensable evaluation for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

The Veteran testified at a Travel Board hearing in before the undersigned in June 2011.  The hearing transcript is of record.

It appears from the record that the issue of service connection for bowel incontinence has been raised by the record.  This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's dyspepsia and irritable bowel syndrome are manifested by moderate, frequent episodes of bowel disturbance with abdominal distress.

2.  The competent medical evidence of record indicates that the Veteran's bilateral shin splints are manifested by reports of recurrent pain, but no evidence of knee or ankle disability; symptoms analogous to more than slight muscle impairment are not shown.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for dyspepsia and irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319(2011).

2.  The criteria for a compensable evaluation for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.71a, Diagnostic Code 5299-5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letter dated in March 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2008 letter provided this notice to the Veteran.

The Board observes that the March 2008 letter was sent to the Veteran prior to the September 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the March 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.  

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

A VA examination with respect to the issues on appeal was provided in August 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it considers all of the pertinent evidence of record, and provides a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate her claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

I.  Dyspepsia and Irritable Bowel Syndrome 

The Veteran was initially assigned a noncompensable evaluation for dyspepsia and irritable bowel syndrome under Diagnostic Code 7319 for irritable colon syndrome.  It should be noted that VA regulations provide, in pertinent part, that ratings under Diagnostic Codes 7301 to 7329, inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  
Diagnostic Code 7319 (irritable colon syndrome) assigns a noncompensable evaluation for mild manifestations with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

As noted above, the Veteran was afforded a VA examination in August 2008.  The examiner noted that the Veteran had symptoms of bloating and pain as well as frequent diarrhea 5 to 6 days a week with 3 to 5 loose, watery, brown stools without blood.  The Veteran did not report nausea or vomiting, but that she had lost 10 pounds in the previous year due to frequent diarrheal stools.  She reported taking Imodium regularly.  Upon examination the Veteran's abdomen was flat, soft, nontender, with somewhat hyperactive bowel sounds.  There was no rebound, no mass, no hepatosplenomegaly.  The Veteran was diagnosed with irritable bowel syndrome increasing in severity.  

An August 2008 private treatment record noted that the Veteran was having abdominal pain.  A February 2010 private medical report noted that the Veteran was taking probiotics for her irritable bowel syndrome.  Private medical records provided by the Veteran dated July 2010 noted that the Veteran had isolated episodes of fecal incontinence and moderate symptoms of irritable bowel syndrome that occurred 2 to 3 times a week.  The examiner stated that the Veteran had irritable bowel syndrome symptoms present, but controlled.  

In an August 2010 statement by the Veteran she noted that after becoming pregnant in December 2008 there was a period of time in which she had days of severe diarrhea or alternating diarrhea and constipation occurring up to 5 times a day.  In addition on those days, the Veteran reported that she had urgency, pain and tenderness of the abdomen, pressure, bloating, gas, mucus in the stool and incomplete elimination.  On more moderate days she reported that she had diarrhea, urgency, pain and tenderness, pressure, bloating, gas, mucus and incomplete elimination happening 1-2 times a day, 2-3 times a week.  The Veteran reported that once she stared taking probiotics, her symptoms became moderate.  At her June 2011 Travel Board hearing the Veteran reported that she had problems with her irritable bowel syndrome three to four times a week that included abdominal pain, and alternating diarrhea and constipation.  

With consideration of the above the Board finds that the Veteran is entitled to a 10 percent rating, but no greater, for her irritable bowel syndrome.  In this regard the Board notes that the August 2008 VA examiner stated that the Veteran's irritable bowel syndrome was increasing in severity.  Additionally, the July 2010 private medical examiner noted that the Veteran had moderate symptoms.  The Veteran had consistently reported, with regard to her symptoms, that she had diarrhea and abdominal pain at least 3 to 4 times a week.  As stated above, a 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board notes that the Veteran is not entitled to the higher rating of 30 percent because the medical evidence does not indicate that the Veteran had severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

II.  Bilateral Shin Splints

VA's Schedule for Rating Disabilities (Rating Schedule) does not provide specific criteria for rating chronic shin splints.  In such situations, it is permissible to evaluate a service-connected disability under the provisions of the Rating Schedule that pertain to a closely-related disease or injury that is analogous in terms of the function affected, anatomical localization, and symptomatology.  38 C.F.R. § 4.20 (2011).  The Board therefore concludes that the Veteran's bilateral shin splints are most closely analogous to impairment of the tibia and fibula, which is evaluated under 38 C.F.R. § 4.71a, DC 5262.  The Veteran is currently service connected at a noncompensable rating under Diagnostic Code 5299-5262.  See 38 C.F.R. § 4.27 (2011) (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  

Under DC 5262, the Veteran is currently in receipt of a noncompensable rating.  A higher 10 percent rating is available under this diagnostic code when there is malunion of the tibia and the fibula with slight knee or ankle disability.  A 20 percent rating requires malunion of the tibia and the fibula with moderate knee or ankle disability.  A 30 percent rating requires malunion of the tibia and the fibula with marked knee or ankle disability.  A 40 percent rating is available if there is nonunion of the tibia and the fibula, with loose motion, requiring a brace.  

The Veteran was afforded a VA examination in August 2008.  The Veteran reported that the pain from her shin splints had increased in the previous year and that now she not only had pain with strenuous activity but also when sitting and walking.  The Veteran reported symptoms with standing, walking, hiking.  The pain with regard to standing and walking was at 3-4/10, while the pain while hiking was at 9/10, bilaterally.  She reported that the pain was greater in her right leg.  The Veteran reported that she felt that her gait was not normal if her shins were hurting.  She did not use an assistive device and only had flare-ups that lasted 2 hours, 2 to 3 times a month when exacerbated by walking.  The Veteran reported she took ibuprofen for the pain.  Upon examination it was noted that the Veteran exhibited strength of 5/5 throughout all major muscle groups in upper and lower extremities, deep tendon reflexes of 1+ and symmetric throughout, normal sensation to soft touch in upper and lower extremities, and normal tandem gait.  With regard to her shin splints, the Veteran showed slight tenderness on the right shin, but no swelling.  The left shin was normal.  Pain in the bilateral shins was reproduced while rising on her toes, but not with knee range of motion against resistance.  The Veteran's gait was normal.  X-rays taken in conjunction with the examination revealed normal bony anatomy on the right and left tibia and fibula.  

An October 2007 physical therapy initial evaluation report noted that the Veteran had decreased strength in the tibialis anterior and extensor hallucis longus on the right leg.  An August 2008 private treatment report noted that the Veteran complained that her shins hurt with any activity.  A February 2010 private treatment note stated that the Veteran had chronic shin splints with stable and mild symptoms.  An August 2010 private treatment report noted that the Veteran's right lower leg was tender to palpation diffusely, worse over the anterior tibia, with palpable muscle spasm.  Her strength was reduced at 1/4 flexion and extension, but she exhibited a full range of motion.  The left lower leg was nontender anteriorly and posteriorly, with reduced strength of 3/4 flexion and extension with full range of motion on flexion and extension.  The Veteran's reflexes were 2/4 patellar and Achilles bilaterally.  The Veteran was diagnosed with sprain of leg not otherwise specified and muscle spasm.  

The Veteran reported in an August 2010 statement and at her June 2011 Travel Board hearing that her shin splints bothered her several times a week, depending on the activity she was doing.  She reported that they even bothered her in her sleep.  She described the pain of her shin splints being 6-7/10 when doing activities, but always at a constant level of 1-2/10.  The Veteran also stated that the pain radiated to her foot and into her lower back, but that her knees and ankles were not affected.  The Veteran noted that the pain on the right side was worse.  Finally the Veteran noted that she was taking Motrin or Tylenol for the pain, but that she was not otherwise undergoing any treatment for her shin splints.  

With consideration of the above, the Board notes that the Veteran is not entitled to a compensable rating for her bilateral shin splints.  In this regard the Board notes that the next higher rating of 10 percent under Diagnostic Code 5262 requires malunion of the tibia and fibula with slight knee or ankle disability.  As noted above, the Veteran specifically stated that her shin splints do not cause any knee or ankle disability.  As such the Veteran is not entitled to a higher rating than that currently assigned for her service-connected bilateral shin splints.  The Board notes that additional diagnostic codes were considered, but as the Veteran has no knee or ankle disability, none were found to be applicable.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256-5274.  Further, the Board notes that the medical evidence as outlined above indicates some decreased strength in the tibialis anterior and extensor hallucis longus on the right leg.  As such, the Board has considered the provisions of Diagnostic Code 5312 which refers to impairment of muscle group XII which encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  However, the Board finds that the medical evidence of record as outlined above shows at most impairment due to shin splints that are analogous to no more that slight muscle impairment which warrants a noncompensable rating.   38 C.F.R. § 4.71a, DC 5312 (2011).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of her symptomatology describes ratings consistent with the herein assigned ratings.  

The Board has carefully reviewed the Veteran's own testimony and contentions and the Board understands fully the Veteran's belief that the severity of her service-connected disabilities warrants a higher rating.  However, the Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, she is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder, and in this case the preponderance of the competent medical evidence is against the claim.

As such, the Veteran is not entitled to a higher rating than the herein assigned 10 percent rating for service-connected dyspepsia and irritable bowel syndrome.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Additionally the Veteran is not entitled to a compensable rating for service-connected bilateral shin splints.  See 38 C.F.R. 4.71a Diagnostic Codes 5299-5262.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her claims.  There is no persuasive evidence in the record to indicate that either service-connected disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board notes that the Veteran reported at her hearing that she did not work outside of the home.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of a higher rating than is currently assigned for service-connected bilateral shin splints.  However, the Board finds that the Veteran is entitled to an increased rating of 10 percent, but no greater, for her dyspepsia and irritable bowel syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 10 percent evaluation, but no greater, for dyspepsia and irritable bowel syndrome is granted, subject to the regulations regarding payment of monetary benefits.  

Entitlement to a compensable evaluation for bilateral shin splints is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


